American Funds Global Balanced Fund One Market Street, Steuart Tower, Suite 2000 San Francisco, CA 94105-1409 December 29, 2010 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Global Balanced Fund (the “Fund”) File Nos. 333-170605 and 811-22496 Dear Ms. Hatch: On behalf of American Funds Global Balanced Fund (the “Fund”), we have filed Form N-1A, Pre-Effective Amendment No. 1 to the Fund’s Registration Statement under the Securities Act of 1933 and Amendment No. 1 to the Fund’s Registration Statement under the Investment Company Act of 1940, as amended. Pursuant to Rule 461 and on behalf of the Fund and the Fund’s principal underwriter, American Funds Distributors, Inc., we respectfully request that the effectiveness of this Registration Statement be accelerated to December 30, 2010. If you have any questions about the enclosed, please call me at (213) 615-0108. Sincerely, /s/ Katherine H. Newhall Katherine H. Newhall Counsel, Fund Business Management Group Capital Research and Management Company cc: Laura Hatch
